         Case 2:17-cv-04540-WB Document 271 Filed 03/08/21 Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 COMMONWEALTH OF                                              CIVIL ACTION
 PENNSYLVANIA AND STATE OF NEW
 JERSEY,

                        Plaintiffs,
                                                              NO. 17-4540
                v.

 DONALD J. TRUMP, PRESIDENT OF
 THE UNITED STATES, ALEX M. AZAR
 II, UNITED STATES DEPARTMENT OF
 HEALTH AND HUMAN SERVICES,
 STEVEN T. MNUCHIN, UNITED
 STATES DEPARTMENT OF THE
 TREASURY, PATRICK PIZZELLA, THE
 UNITED STATES DEPARTMENT OF
 LABOR, AND THE UNITED STATES OF
 AMERICA,


                        Defendants,

 LITTLE SISTERS OF THE POOR
 SAINTS PETER AND PAUL HOME,

                        Defendant-Intervenor.


                                            ORDER

        AND NOW, this 8th day of March 2021The Court, having considered the Federal

Defendants’ motion to stay proceedings in this case, hereby GRANTS the motion and STAYS

the case until April 30, 2021. Federal Defendants shall file a status report on or before April 30,

2021.

                                                      BY THE COURT:

                                                      /s/Wendy Beetlestone, J.
                                                      _______________________________
                                                      WENDY BEETLESTONE, J.
Case 2:17-cv-04540-WB Document 271 Filed 03/08/21 Page 2 of 2




                              2
